72613: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-36157: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72613


Short Caption:HAGER (IAN) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR161457Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:05/14/2018 at 3:00 PMOral Argument Location:Carson City


Submission Date:05/14/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantIan Andre HagerJohn Reese Petty
							(Washoe County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Former)
						
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						Joseph R. Plater
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


03/17/2017Filing FeeAppeal Filing fee waived.  Criminal.


03/17/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.)17-09058




03/21/2017Docketing StatementFiled Docketing Statement Criminal Appeal.17-09383




04/26/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Court Reporter Evelyn Stubbs Certificate of Delivery of Transcripts due: May 10, 2017.17-13925




05/11/2017TranscriptFiled Notice from Court Reporter. Evelyn Stubbs stating that the requested transcripts were delivered.  Dates of transcripts: 12/12/16, 12/14/16.17-15832




07/17/2017MotionFiled Stipulation to Extend Time to file Opening Brief.17-23658




07/17/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: August 16, 2017.17-23660




08/16/2017BriefFiled Appellant's Opening Brief.17-27445




08/16/2017AppendixFiled Joint Appendix Volume One.17-27446




08/16/2017AppendixFiled Joint Appendix Volume Two.17-27447




08/16/2017AppendixFiled Joint Appendix Volume Three.17-27449




08/16/2017AppendixFiled Joint Appendix Volume Four.17-27450




08/16/2017AppendixFiled Joint Appendix Volume Five.17-27451




09/13/2017MotionFiled Motion for Enlargement of Time to File Answering Brief.17-30859




09/13/2017Notice/OutgoingIssued Notice - Motion Approved.  Answering Brief due:  October 16, 2017.17-30890




10/12/2017BriefFiled Respondent's Answering Brief.17-34804




11/08/2017BriefFiled Appellant's Reply Brief.17-38442




11/08/2017Case Status UpdateBriefing Completed/To Screening.


02/26/2018Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar18-07325




02/27/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, May 14, 2018, at 3:00 p.m. for 30 minutes in Carson City.18-07738




04/30/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-16219




05/14/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel KP/MG/JH.


10/04/2018Order/ProceduralFiled Order Directing Supplemental Briefs.  The supplemental briefs shall comply with the type-volume limitations in NRAP 32(a)(7)(A).  Appellant's brief is due 15 days from the date of this order, with respondent's brief to follow 15 days from service of the appellant's brief.  No reply shall be filed.18-38930




10/12/2018BriefFiled Appellant's Supplemental Brief.18-40100




10/12/2018AppendixFiled Appellant's Supplemental Appendix - Vol. 1.18-40106




10/29/2018MotionFiled Respondent's Motion for Enlargement of Time (Supplemental Brief).18-42435




10/30/2018Order/ProceduralFiled Order Granting Motion. Respondent's Supplemental Brief due: November 5, 2018.18-42461




11/06/2018BriefFiled Respondent's Supplemental Brief. (SC)18-903016




08/29/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded."Before Gibbons/Pickering/Hardesty. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty. 135 Nev. Adv. Opn. No. 34. NNP18-MG/KP/JH (SC)19-36157




09/16/2019Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)19-38661




09/20/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).19-39289




10/04/2019Post-Judgment PetitionFiled Respondent's Petition for En Banc Reconsideration. (SC)19-41189




11/22/2019Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC. (SC).19-47889




12/17/2019RemittiturIssued Remittitur. (SC)19-50996




12/17/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/07/2020RemittiturFiled Remittitur. Received by District Court Clerk on December 18, 2019. (SC)19-50996





Combined Case View